Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 15 May 2020.  
Claims 22-41 were added.
Claims 1-21 were canceled.
Claims 22-41 are currently pending and have been examined.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-27, and 29-30; 31-36, and 38-39; and 40-41 are rejected under 35 USC § 101
Claims 22-27, and 29-30; 31-36, and 38-39; and 40-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 22 recites:
acquiring high-precision user data of a user and low-precision user data of the user; 
acquiring size data of a first article, wherein the size data reflects a size of the first article;
determining a suggested size of the first article based on the size data and the high-precision user data, wherein the suggested size is a closest match to a body of the user, the high-precision user data reflects a body detail of the user, and the low-precision user data reflects a body contour of the user; and 
providing the suggested size and the low-precision user data. 
Therefore, the claim is directed to “suggesting a size for an item”, which is an abstract idea because it is a method of organizing human activity where the suggested size is for an item for a user to purchase thereby making it a sales activity. 
This judicial exception is not integrated into a practical application. In particular, claim 22 recites the following additional element(s): a first and second application installed on an electronic device; and to generate a 3D try-on image. These additional elements individually or to generate a 3D try-on image is the intended use of the provided suggested size and low-precision user data, which does not limit the scope of the claim. Therefore, it is not considered in the evaluation of the additional elements. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 22 is directed to an abstract idea.
Claim 22 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination do no more than uses a computer as a tool to perform an abstract idea. Accordingly, claim 22 is ineligible.
Dependent claims 23-27 and 29-30 merely further limit the abstract idea and are thereby considered to be ineligible.
Claims 31-36 and 38-39; and 40-41 are parallel in nature to claim(s) 22-27 and 29-30; and 22 and 24. Accordingly claims 31-36 and 38-39; and 40-41 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
The Examiner notes claims 28 and 37 are directed to eligible subject matter because it integrates the abstract idea into a practical application. Claims 28 and 37 recite the additional element of generating the 3D try-on image based on the suggest size, the low precision user data, and effect data of the first article, wherein the effect data of the first article is provided by the first application, and the effect data reflects a detail of the first article.  This additional 

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 24, 26-28, and 30; 31, 33, 35-37, and 39; and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Steermann (US 2014/0279289 A1) in view of Jackson et al. (US 2017/0046769 A1).

Claim 22 –
As per claim 22, Steerman discloses a method, comprising: 
acquiring, by a second application [mobile application 70], high-precision user data of a user (see “bodily measurements” in paragraph [0054]) and low-precision user data of the user (see “body shape” in paragraphs [0054] and [0063]; Fig. 1), wherein a first application (see “social network website(s)” in paragraph [0070]) and the second 
acquiring, by the second application, size data of a first article provided by the first application, wherein the size data reflects a size of the first article; (see “size chart 31” in paragraph [0075]; Fig. 9)
determining, by the second application, a suggested size of the first article based on the size data and the high-precision user data, wherein the suggested size is a closest match to a body of the user, the high-precision user data reflects a body detail of the user (see “The mobile application…utilizes the measurements from the shopper's mobile application data entry and compares those measurements to the size chart 31 on the shopping website 12. The mobile application selects a size from chart 33 based on the largest body measurement of the shopper” in paragraph [0075]), and the low-precision user data reflects a body contour of the user (see “body shapes” in paragraph [0061]);  and 
providing, by the second application, the suggested size and low-precision user data, to generate a try-on image. (see “mobile application…further contemplates certain functionality that will enable the shopper to upload their virtual imagery to one or more social network website(s)” in paragraph [0070]; and “body type-to-clothing matching means for simultaneously presenting multiple overlayd facial and clothing images” in paragraph [0104])
Steerman does not disclose: 
providing, by the second application, the suggested size and the low-precision user data to the first application, to generate a 3D try-on image.
264 matches the guide points in the garment to the landmarks on the body shape” in paragraph [0093] of Jackson). This step of Jackson is applicable to the method of Steerman as they both share characteristics and capabilities, namely, they are directed to utilizing high-precision (see “user’s body scan” in paragraph [0109] of Jackson) and low-precision user data (see “body shapes” in paragraph [0061] of Jackson) in order to generate a try-on image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the try-on image of Steerman to be a 3D try-on image as taught by Jackson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Steerman in order for a user to see how the item of clothing would lay on his or her own specific body, or how the clothing would move as he or she wears it (see paragraph [0003] of Jackson).

Claim  24 –
Steerman in view of Jackson teach the method of claim 22 as described above.  
Steerman further discloses a method, wherein acquiring, by the second application, the high-precision user data of the user and the low-precision user data of the user comprises: 
sending, by the second application, a first acquisition request to a second server, and receiving the high-precision user data of the user and the low-precision user data of the user sent by the second server. (see “backend server” in paragraph [0092]; Fig. 12)


Claim  26 –
Steerman in view of Jackson teach the method of claim 24 as described above.  
Steerman further discloses a method, wherein acquiring, by the second application, the high-precision user data of the user and the low-precision user data of the user comprises: 
receiving, by the second application, the high-precision user data of the user sent by a second server, or receiving the high-precision user data of the user entered by the user, or reading the high-precision user data of the user detected by the electronic device (see paragraph [0061]); and 
Steerman does not disclose the limitation below, however Jackson further teaches a method
calculating, by the second application, the low-precision user data of the user based on the high-precision user data of the user. (see “the system selects the appropriate one of multiple body shapes, based on the measurement data for the user…the selection is based on the user’s body scan” in paragraph [0109] of Jackson)
The motivation for making this modification to the disclosure of Steerman is the same as that set forth above, in the rejection of claim 22.

Claim  27 –
Steerman in view of Jackson teach the method of claim 22 as described above.  
Steerman further discloses a method, wherein before acquiring, by the second application, the size data of a first article provided by the first application, the method further comprises: 
displaying, by the electronic device, an interface of the first application, wherein the interface comprises the first article; (see paragraph [0073]; Fig. 7) and 
receiving, by the electronic device, an operation of selecting the first article by the user. (see paragraph [0073]; Fig. 7)
Claim  28 –
Steerman in view of Jackson teach the method of claim 22 as described above.  
Steerman does not disclose the limitation below, however Jackson further teaches a method, further comprising: 
generating the 3D try-on image based on the suggested size, the low-precision user data, and effect data of the first article, wherein the effect data of the first article is provided by the first application, and the effect data reflects a detail of the first article. (see “fabric’s movement and drape behavior” in paragraph [0033] of Jackson)
The motivation for making this modification to the disclosure of Steerman is the same as that set forth above, in the rejection of claim 22.

Claim  30 –
Steerman in view of Jackson teach the method of claim 22 as described above.  
Steerman further discloses a method, further comprising: 
displaying, by the electronic device, the 3D try-on image on an interface of the first application. (see paragraph [0074])


Claims 31, 33, 35-37, and 39 – 
Claims 31, 33, 35-37, and 39 are directed to a device. Claims 31, 33, 35-37, and 39 recite limitations that are parallel in nature as those addressed above for claims 22, 24, 26-28, and 30, which are directed towards a method. Claims 31, 33, 35-37, and 39 are therefore rejected for the same reasons as set forth above for claims 22, 24, 26-28, and 30, respectively. 
Furthermore: 
claim 31 recites a non-transitory memory (see “backend server” in paragraph [0092] of Steerman); and a processor (see “mobile communications device 10” in paragraph [0050] of Steerman); and
claims 36 and 39 recite a touchscreen (see paragraph [0230] of Jackson). 

Claims 40-41 – 
Claims 40-41 are directed to a medium. Claims 40-41 recite limitations that are parallel in nature as those addressed above for claims 22 and 24, which are directed towards a method. Claims 40-41 are therefore rejected for the same reasons as set forth above for claims 22 and 24, respectively. 




s 23, 25, and 29; and 32, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Steermann (US 2014/0279289 A1) in view of Jackson et al. (US 2017/0046769 A1) and further in view of Melcher et al. (US 2015/0279069 A1).

Claim  23 –
Steerman in view of Jackson teach the method of claim 22 as described above.  
Steerman in view of Jackson do not further teach a method:
wherein the second application is developed by a mobile phone manufacturer, and the first application is a third-party application. 
Melcher teaches wherein the second application is developed by a mobile phone manufacturer, and the first application is a third-party application (see “native application” and “social networking/third party app” in paragraph [0133] of Melcher). This step of Melcher is applicable to the method of Steerman as they both share characteristics and capabilities, namely, they are directed to generating virtual images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second application of Steerman in view of Jackson to be an application developed by a mobile phone manufacturer as taught by Melcher. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Steerman in view of Jackson in order to receive, retrieve, or store a broad spectrum of data associated with the user (see paragraph [0036] of Melcher).


Claim  25 –
Steerman in view of Jackson teach the method of claim 24 as described above.  
Steerman in view of Jacksons do not teach the limitation below, however Melcher further teaches a method: 
wherein the first acquisition request carries identification information of the second application, and the high-precision user data of the user and the low-precision user data of the user are sent by the second server after verification on the identification information of the second application succeeds. (see “authenticate a user” in paragraph [0031] of Melcher)
The motivation for making this modification to the teachings of Steerman in view of Jackson is the same as that set forth above, in the rejection of claim 23.

Claim  29 –
Steerman in view of Jackson teach the method of claim 28 as described above.  
Steerman in view of Jackson do not teach the method below, however Melcher further teaches a method, wherein before acquiring, by the second application, the size data of the first article provided by the first application, the method further comprises: 
sending, by the first application, a second acquisition request to a first server, wherein the second acquisition request carries identification information of the first application; (see “user identifier” in paragraph [0123] of Melcher) and 
after verification on the identification information of the first application succeeds, receiving, by the first application, the size data and the effect data of the first article sent by the first server. (see “authenticate a user” in paragraph [0031] of Melcher)


Claims 32, 34, and 38 – 
Claims 32, 34, and 38 are directed to a device. Claims 32, 34, and 38  recite limitations that are parallel in nature as those addressed above for claims 23, 25, and 29, which are directed towards a method. Claims 32, 34, and 38  are therefore rejected for the same reasons as set forth above for claims 23, 25, and 29, respectively. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitchell et al. (US 2017/0352092 A1): discloses a virtual apparel fitting system that utilizes virtual fit point of each garment image and aligns with virtual fit points on the image of the user.
Ray et al. (US 2017/0083971 A1): discloses creating three dimensional body scanning image data from a scanning booth. This image data is used to make comparisons with garment sizes. 
Gadre et al. (US 2016/0063588 A1): discloses searching inventory data of a physical store and creating a digital representation of the user wearing an article of clothing from the physical store. 
Naware et al. (US 2015/0134495 A1): discloses draping a three dimensional garment model onto a three dimensional body model of a user. 
Clayton et al. (US 2014/0244429 A1): discloses using native software of a cellphone to utilize image pattern data of a user with image pattern data of a garment. 

S. Seneviratne et al., "A Survey of Wearable Devices and Challenges," in IEEE Communications Surveys & Tutorials, vol. 19, no. 4, pp. 2573-2620, Fourthquarter 2017, doi: 10.1109/COMST.2017.2731979.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RESHA DESAI/Primary Examiner, Art Unit 3625